UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                    No. 10-cr-1143 (RJS)
                                                                       ORDER
 TROY GILLIARD,

                         Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Supervisee’s counsel, dated May 7, 2021, regarding

proposed next steps in this matter. IT IS HEREBY ORDERED THAT the conference scheduled

for May 11, 2021 at 11:00 a.m. will proceed as a status conference at which either (1) the

Supervisee will admit to the specifications set forth in Probation’s report dated February 26, 2021,

or (2) the Court will schedule a hearing on the disputed violations. In no event will the Court

proceed to sentencing at the May 11, 2021 conference.

SO ORDERED.

Dated:          May 10, 2021
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
